         Case 1:12-cr-00445-JMF Document 795 Filed 04/17/20 Page 1 of 1
                                   JOSEPH A. GROB, P.C.
                                    3 HAWTHORNE LANE
                                   LAWRENCE, NY 11559
                                      Tel: 516-993-7336
                                     Fax: 866-651-3196
                                                                         Application GRANTED. The Court
                                                                         will arrange for new counsel to be
                                                    April 16, 2020       appointed from the CJA Panel. The
                                                                         Court extends its condolences to
Hon. Jesse M. Furman
                                                                         counsel. The Clerk of Court is
United States District Judge
                                                                         directed to terminate Docket No. 794.
Thurgood Marshall
United States Courthouse
                                                                                          SO ORDERED.
40 Foley Square
New York, NY 10007

                      Re:      United States v. Bryan Cummings
                                     12 Cr-445 (JMF)
                                                                                          April 17, 2020
                                      Reg. No. 6705-054

Dear Judge Furman:

       I represented Bryan Cummings who was sentenced to six month’s incarceration on
February 10, 2020 for a violation of supervised release. Mr. Cummings is currently at the MDC
in Brooklyn.

        Mr. Cummings has written to me to ask for assistance in securing his compassionate
release in light of the Covid-19 pandemic. This letter is respectfully submitted to request that
Your Honor appoint counsel to Mr. Cummings so that he may submit an application for
compassionate release and or any other remedy that might be appropriate considering the Covid-
19 pandemic that is wreaking havoc on our nation and within the prison system.

      I ask for new counsel to be assigned because I am no longer on the Southern District’s
CJA panel and because I closed my law practice on March 19, 2020, when I commenced
employment with the New York State Department of Motor Vehicles.
        Further, I just began observing the Jewish Shiva period in memory of my sister who
passed away this past week.

       In light of the above, I ask for counsel be assigned to Mr. Cummings to evaluate whether
a motion for compassionate release is appropriate and to assist Mr. Cummings.

                                                           Respectfully submitted,



                                                           Joseph A. Grob

cc:    AUSA Matthew Laroche                 (via ECF and email)
